Exhibit 10.52
August 26, 2009
Alexza Pharmaceuticals, Inc.
2091 Stierlin Court
Mountain View, CA 94043
Attention: Chief Executive Officer
Ladies and Gentlemen:
In connection with the acquisition of shares of Common Stock, par value $0.0001
per share (the “Common Stock”), of Alexza Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), by Symphony Capital Partners, L.P. (“SCP”) and
Symphony Strategic Partners, LLC (“SSP”), both of which are members of Symphony
Allegro Holdings LLC, a Delaware limited liability company (“Holdings” and,
together with SCP and SSP and their respective permitted successors, assigns and
transferees, “Symphony”), pursuant to the terms of that certain Amended and
Restated Purchase Option Agreement, dated as of June 15, 2009, among the
Company, Holdings and Symphony Allegro, Inc. (the “Amended and Restated Purchase
Option Agreement”), the Company and Symphony agree as follows:
          1. Definitions. For purposes of this letter agreement, the following
terms have the respective meanings set forth below:
          “Affiliate” shall mean, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such Person, (ii) any officer, director, general partner, member or trustee of
such Person, or (iii) any Person who is an officer, director, general partner,
member or trustee of any Person described in clauses (i) or (ii) of this
sentence. For purposes of this definition, the terms “controlling,” “controlled
by” or “under common control with” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person or entity, whether through the ownership of voting
securities, by contract or otherwise, or the power to elect at least 50% of the
directors, managers, general partners, or persons exercising similar authority
with respect to such Person or entities.
     “Beneficially Owns” (including the terms “Beneficial Ownership” or
“Beneficially Owned”) shall mean beneficial ownership within the meaning of
Rule 13d-3 under the Exchange Act.
     “Board” shall mean the Board of Directors of the Company.
     “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.
     “Person” shall mean any individual, partnership (whether general or
limited), limited liability company, corporation, trust, estate, association,
nominee or other entity.

 



--------------------------------------------------------------------------------



 



          2. Standstill. Except for the exercise of the Alexza Closing Warrants
(as defined in the Amended and Restated Purchase Option Agreement) and the
acquisition of Alexza Closing Warrant Shares (as defined in the Amended and
Restated Purchase Option Agreement), for so long as Symphony and its Affiliates
Beneficially Own more than 10% of the Company’s outstanding Common Stock,
neither Symphony nor any of its Affiliates shall, without the prior written
consent of a majority of the independent members of the Board who are not
Affiliated with Symphony, in any manner, whether directly or indirectly:
          (a) make, effect, initiate, cause or participate in (i) any
acquisition of Beneficial Ownership of any securities of the Company or any
securities of any subsidiary or other Affiliate of the Company, (ii) any
acquisition of any assets of the Company or any assets of any subsidiary or
other Affiliate of the Company, (iii) any tender offer, exchange offer, merger,
business combination, recapitalization, restructuring, liquidation, dissolution
or extraordinary transaction involving the Company or any subsidiary or other
Affiliate of the Company, or involving any securities or assets of the Company
or any securities or assets of any subsidiary or other Affiliate of the Company,
or (iv) any “solicitation” of “proxies” (as those terms are used in the proxy
rules of the Securities and Exchange Commission (“SEC”)) or consents with
respect to any securities of the Company;
          (b) form, join or participate in a “group” (as defined in the
Securities Exchange Act and the rules promulgated thereunder) with respect to
the Beneficial Ownership of any securities of the Company;
          (c) without limiting any rights of Symphony pursuant to Section 5
hereof, act, alone or in concert with others, to seek to control or influence
the management, board of directors or policies of the Company;
          (d) take any action that might require the Company to make a public
announcement regarding any of the types of matters set forth in clause “(a)” of
this sentence;
          (e) agree or offer to take, or encourage or propose (publicly or
otherwise) the taking of, any action prohibited by clause “(a)”, “(b)”, “(c)” or
“(d)” of this sentence;
          (f) assist, induce or encourage any other Person to take any action of
the type prohibited by clause “(a)”, “(b)”, “(c)”, “(d)” or “(e)” of this
sentence;
          (g) enter into any discussions, negotiations, arrangement or agreement
with any other Person relating to any of the foregoing; or
          (h) request or propose that the Company or any of the Company’s
Affiliates amend, waive or consider the amendment or waiver of any provision set
forth in this Section 2.
          3. No Effect on Directors. Notwithstanding any of the foregoing, the
provisions set forth in Section 2 shall in no way limit the ability of any
individual who is serving as a director of the Company to take any actions (or
to refrain from taking any actions) in his or her capacity as a director of the
Company.

2



--------------------------------------------------------------------------------



 



          4. Voting Agreement. In the event Symphony and its Affiliates
Beneficially Own more than 33% of the Company’s outstanding Common Stock, any
shares of Common Stock entitled to vote for the election of directors
Beneficially Owned by Symphony and its Affiliates in excess of 33% of the shares
of Common Stock then outstanding, with respect to the election or removal of
directors only, shall be voted either, solely at Symphony’s election (a) as
recommended by the Board or (b)(i) in an election, in the same proportion with
the votes of shares of Common Stock voted in such election (excluding shares
with respect to which the votes were withheld, abstained or otherwise not cast)
and not Beneficially Owned by Symphony (excluding withheld shares and
abstentions) or (ii) in a removal vote, in the same proportions as all
outstanding shares of Common Stock not Beneficially Owned by Symphony (including
shares with respect to which the votes were withheld, abstained or otherwise not
cast), whether at an annual or special meeting of stockholders of the Company,
by written consent or otherwise. Symphony shall retain its right to vote (or to
withhold its vote) all of its shares on all other matters.
          5. Member of the Board. For so long as Symphony and its Affiliates
Beneficially Own more than 10% of the Company’s outstanding Common Stock, then,
subject to applicable law and the rules and regulations of the SEC and the
NASDAQ Stock Market, the Company will nominate and use its commercially
reasonable efforts to cause to be elected and cause to remain as a director on
the Board one (1) individual designated by Symphony.
          6. Representations. Each party represents to the other that: (a) this
letter agreement has been duly authorized by all necessary corporate or
partnership action, as the case may be; and (b) this letter agreement is a valid
and binding agreement of such party, enforceable against it in accordance with
its terms.
          7. Specific Enforcement; Legal Effect. The parties hereto agree that
any breach of this letter agreement would result in irreparable injury to the
other party and that money damages would not be an adequate remedy for such
breach. Accordingly, without prejudice to the rights and remedies otherwise
available under applicable law, either party shall be entitled to specific
performance and equitable relief by way of injunction or otherwise if the other
party breaches or threatens to breach any of the provisions of this letter
agreement. It is further understood and agreed that no failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any right, power or
privilege hereunder. If any term, provision, covenant or restriction in this
letter agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this letter agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated, provided that the parties
hereto shall negotiate in good faith to attempt to place the parties in the same
position as they would have been in had such provision not been held to be
invalid, void or unenforceable. This letter agreement contains the entire
agreement between the parties hereto concerning the matters addressed herein. No
modification of this letter agreement or waiver of the terms and conditions
hereof shall be binding upon either party hereto, unless approved in writing by
each such party; provided, however, that no waiver or amendment shall be
effective as against the Company unless such waiver or amendment is approved in
writing by the vote of

3



--------------------------------------------------------------------------------



 



a majority of the independent members of the Board who are not Affiliated with
Symphony. This Agreement shall be governed by and construed in accordance with
the law of the State of New York.
          8. Termination. This agreement shall continue in full force and effect
from the date hereof until such time as Symphony and its Affiliates Beneficially
Own less than 10% of the Company’s outstanding Common Stock.
          9. Counterparts. This letter agreement may be executed in counterpart
(including by facsimile), each of which shall be deemed an original.
[Remainder of page left blank intentionally]

4



--------------------------------------------------------------------------------



 



     If you are in agreement with the terms set forth above, please sign this
letter agreement in the space provided below and return an executed copy to the
undersigned.

              Very truly yours,
 
            SYMPHONY ALLEGRO HOLDINGS LLC
 
       
 
  By:   Symphony Capital Partners, L.P.,
its Manager
 
       
 
  By:   Symphony Capital GP, L.P.,
its General Partner
 
       
 
  By:   Symphony GP, LLC,
its General Partner
 
       
 
  By:   /s/ Mark Kessel
 
       
 
  Name:
Title:   Mark Kessel
Managing Member       SYMPHONY CAPITAL PARTNERS, L.P.
 
       
 
  By:   Symphony Capital GP, L.P.,
its General Partner
 
       
 
  By:   Symphony GP, LLC,
its General Partner       By:     /s/ Mark Kessel           Name: Mark Kessel   
      Title: Managing Member        SYMPHONY STRATEGIC PARTNERS, LLC
      By:     /s/ Mark Kessel           Name: Mark Kessel         
Title: Managing Member   

Confirmed and Agreed:
ALEXZA PHARMACEUTICALS, INC.

     
By:
  /s/ August J. Moretti
 
   
Name:
  August J. Moretti
Title:
  Senior Vice President and
Chief Financial Officer

Signature Page to Corporate Governance Agreement

